DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0135316 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08 November 2019 and 01 July 2020 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The numbers, letters, and/or reference characters of FIGS. 1 and 2 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters must measure at least 0.32 cm. (1/8 inch) in height. See 37 CFR 1.84 (p)(3).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING SEPARATOR SUBSTRATE WITH COATING LAYER CARBOXYMETHY CELLULOSE, PARTICLE-TYPE BINDER, AND DISSOLUTION-TYPE BINDER.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–4 and 6–11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 103515564 A, hereinafter Wang).
Regarding claim 1, Wang discloses a separator for secondary batteries, comprising:
a separator substrate having at least one surface (see polypropylene microporous film, [0028]),
wherein the separator substrate comprises a polyolefin-based polymer resin having a porous structure (see polypropylene microporous film, [0028]); and
a coating layer applied to one surface or opposite surfaces of the separator substrate (see coating layer, [0028]),
wherein the coating layer a thickener (see CMC, [0030]), a filler (see Al2O3, [0030]), a particle-type binder (see PVDF-HFP, [0030]), and a dissolution-type binder (see PVA, [0030]),
wherein the thickener comprises carboxymethyl cellulose (see CMC, [0030]), and
wherein an amount of the particle-type binder (see PVDF-HFP, [0030]) is greater than an amount of the dissolution-type binder (see PVA, [0030]).
Regarding claim 2, Wang discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the particle-type binder is a polyvinylidene fluoride-based or acrylic-based polymer (see PVDF-HFP, [0030]), and
the dissolution-type binder is polyvinyl alcohol, polyvinylpyrrolidone, or polyacrylamide (see PVA, [0030]).
Regarding claim 3, Wang discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the filler is a heat-resistant filler selected from silica, boehmite, or alumina (see Al2O3, [0030]).
Regarding claim 4, Wang discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein an amount of carboxymethyl cellulose (see CMC, [0030]) is 1 wt % to 10 wt % based on a weight of the filler (see Al2O3, [0030]).
Regarding claim 6
wherein a mixing ratio of the particle-type binder to the dissolution-type binder is 6:4 to 9:1 (see weight ratio, [0030]).
Regarding claim 7, Wang discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein a peel strength of the separator is 40 gf/15 mm to 80 gf/15 mm.
Wang discloses an identical separator to the claimed separator. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the separator of Wang inherently possesses a peel strength of 40 gf/15 mm to 80 gf/15 mm.
Regarding claim 8, Wang discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein a resistance of the separator is 0.5Ω to 0.7 Ω.
Wang discloses an identical separator to the claimed separator. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the separator of Wang inherently possesses a resistance of 0.5Ω to 0.7 Ω.
Regarding claim 9
wherein the coating layer of the separator is an aqueous coating layer (see deionized water, [0030]).
Regarding claim 10, Wang discloses electrode assembly comprising a separator (see battery, [0018]), wherein the separator comprises:
a separator substrate having at least one surface (see polypropylene microporous film, [0028]),
wherein the separator substrate comprises a polyolefin-based polymer resin having a porous structure (see polypropylene microporous film, [0028]); and
a coating layer applied to one surface or opposite surfaces of the separator substrate (see coating layer, [0028]),
wherein the coating layer a thickener (see CMC, [0030]), a filler (see Al2O3, [0030]), a particle-type binder (see PVDF-HFP, [0030]), and a dissolution-type binder (see PVA, [0030]),
wherein the thickener comprises carboxymethyl cellulose (see CMC, [0030]), and
wherein an amount of the particle-type binder (see PVDF-HFP, [0030]) is greater than an amount of the dissolution-type binder (see PVA, [0030]).
Regarding claim 11, Wang discloses a secondary battery comprising an electrode assembly comprising a separator (see battery, [0018]), wherein the separator comprises:
a separator substrate having at least one surface (see polypropylene microporous film, [0028]),
wherein the separator substrate comprises a polyolefin-based polymer resin having a porous structure (see polypropylene microporous film, [0028]); and
a coating layer applied to one surface or opposite surfaces of the separator substrate (see coating layer, [0028]),
wherein the coating layer a thickener (see CMC, [0030]), a filler (see Al2O3, [0030]), a particle-type binder (see PVDF-HFP, [0030]), and a dissolution-type binder (see PVA, [0030]),
wherein the thickener comprises carboxymethyl cellulose (see CMC, [0030]), and
wherein an amount of the particle-type binder (see PVDF-HFP, [0030]) is greater than an amount of the dissolution-type binder (see PVA, [0030]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103515564 A).
Regarding claim 5, Wang discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein an amount of a total of the particle-type binder and the dissolution-type binder is 1 wt % to 100 wt % based on a weight of the filler ([0005], [0013]).
Although Wang does not explicitly disclose a range of 1 wt% to 10 wt%, Wang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (WO 2016/034019 A1) discloses a separator substrate having at least one surface (see polypropylene microporous film, [0049]), wherein the separator substrate comprises a polyolefin-based polymer resin having a porous structure (see polypropylene microporous film, 
Chen (WO 2016/034020 A1) discloses a separator substrate having at least one surface (see PE/PP, [0044]), wherein the separator substrate comprises a polyolefin-based polymer resin having a porous structure (see PE/PP, [0044]); and a coating layer applied to one surface or opposite surfaces of the separator substrate (see ceramic layer, [0052]), wherein the coating layer a thickener (see CMC, [0050]), a filler (see Al2O3, [0050]), a particle-type binder (see PVDF-HFP, [0050]), and a dissolution-type binder (see PVA, [0050]), wherein the thickener comprises carboxymethyl cellulose (see CMC, [0050]), and wherein an amount of the particle-type binder (see PVDF-HFP, [0050]) is greater than an amount of the dissolution-type binder (see PVA, [0050]).
Toyoda (US 2014/0147726 A1) discloses a separator having a peel strength of 40 gf/15 mm to 80 gf/15 mm (see peel strength, [0213]).
Ryu (US 2016/0204406 A1) discloses a separator having a resistance of 0.5Ω to 0.7 Ω (see resistance, [0052]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725